Citation Nr: 1423113	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  06-35 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sleep apnea disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 






INTRODUCTION

The Veteran had active duty service from November 1969 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2012 decision, the Board denied this claim. He appealed to the U.S. Court of Appeals for Veterans Claims ("Court"), and the parties filed a Joint Motion for Remand ("JMR") in April 2013. The Court granted the parties' motion, vacated the Board's October 2012 denial, and remanded the matter for development consistent with the JMR. Specifically, the Board is to obtain a new medical opinion that directly addresses whether the Veteran's service-connected PTSD aggravated his nonservice-connected sleep apnea, and if so, to what degree.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides an examination for the purpose of developing a claim, then the examination must be adequate); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

1. Ask the Veteran if he has received any VA, non-VA, or other medical treatment for his sleep apnea and PTSD that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2. After completion of the above, forward the Veteran's claims file to the examiner that conducted the July 2012 examination for an addendum opinion on WHETHER THE VETERAN'S SLEEP APNEA WAS PERMANENTLY AGGRAVATED BEYOND ITS NORMAL PROGRESSION BY HIS SERVICE-CONNECTED PTSD, OR BY ANY OF HIS OTHER SERVICE-CONNECTED DISABILITIES? 

If the July 2012 examiner is not available, the question above may be answered by another suitably qualified physician on review of the claims file, medical records, and the electronic record.

Although requested to fully review the evidence of record, the examiner's attention is called to the following:

i. The Veteran had active duty service from November 1969 to November 1971. The Veteran is also service-connected for coronary artery disease, temporomandibular joint dysfunction with loss of teeth, Type II Diabetes Mellitus, and degenerative joint disease of the right knee.

ii. An October 2009 VA treatment record notes the Veteran was unable to adjust to the facial mask of his prescribed continuous positive airway pressure machine (CPAP) due to nightmares and insomnia related to PTSD. The Veteran reported continued discomfort with the mask in January 2013. The July 2012 VA examination noted his sleep apnea was poorly controlled due to trouble adapting to the CPAP machine.

iii. An April 2012 VA treatment record notes the Veteran "goes on alert" in the evening. A March 2010 VA treatment record specifies the Veteran is hyperaware at night, and he said he feels like he is on guard.

iv. He reports having frequent nightmares. A December 2012 VA treatment record shows the Veteran was diagnosed with a nightmare disorder.

Reiterating, the examiner must fully answer the following question:

Was the Veteran's sleep apnea caused by any of his service-connected disabilities? If not directly due to any of his service-connected disabilities, has the Veteran's sleep apnea been permanently aggravated beyond its normal progression due to one of the Veteran's service-connected disabilities?

The examiner is asked to support all opinions with an explanation. If an opinion cannot be expressed without resort to speculation, discuss why such is the case. Indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. After completion of the above, and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal. If any such action does not resolve the claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


